        Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 1 of 6


                                                                              CC No
                                                                     REC
                                                                             'D/FILED
         UNITED STATES DISTRICT COURT 2020 oc
     FOR THE WESTERN DISTRICT OF WISCONS1h1`                                       3   54


                                                                        ‘j,73C1I



In the matter of:                                      Case No.

                                                        20-cv-922-wmc
Shane A. Mally (pro se)

      Vs.                                              Demand a Jury Trial

Grande Cheese
      and
Agnesian Work & Wellness



COMPLAINT FOR A CIVIL CASE ALLEGING, WRONGFUL
TERMINATION FROM EMPLOYMENT, DEFAMATION OF CHARACTER,
HARASSMENT, GROSS RECKLESS NEGLIGENCE, BREACH OF
CONTRACT, RECKLESS EMOTIONAL DISTRESS AND VIOLATIONS
OF FORTH, FIFTH, AND EIGHT AMENDMENT RIGHTS ALONG WITH
VIOLATION OF LIFE, LIBERTY, AND PURSUIT OF HAPPINESS.

Parties to this complaint

Plaintiff

  Shane A Mally (pro se)
  P.O Box 412
  Brodhead Wi 53520
  10/28/1993
  608-447-1605
  608-373-1994

Defendant's

1. Grande Cheese
   250 Camelot Dr
   Fond Du Lac Wi 54935
        Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 2 of 6




  Attorney for Grande Cheese
  Gregory B Bill, Sr
  501 S Nicolet Rd
  Appleton WI 54914
  920-739-3027

2. Agnesian Work and Wellness
   912S Hickory St
   Fond Du Lac WI 54935
   920-907-3922

Basis for Jurisdiction

Plaintiff is suing defendant, for a Federal violation's, the amount is in Controversy, the amount
plaintiff claims defendant owes is $150,000, not counting interest, the cost of the court and legal
fees, therefore, this court has Jurisdiction.

Statement of claim

The defendants performed acts and failed to perform acts that an ordinary prudence in the
same or similar circumstances would have done differently. Listed below are acts and failure to
act. The acts or omissions caused or contributed to the cause of plaintiffs injuries by;


January 17 2020, plaintiff received confirmation of employment as a packaging associate I, from
defendant 1, plaintiff signed and accepted offer.

January 23 2020 at 10:00 am, plaintiff had an appointment for a physical, hearing, vision and
drug test to be done by defendant 2.

January 23 2020, plaintiff had passed all testing including physical, hearing, and drug testing.

January 23 2020, defendant 2, harassed and caused intentional extreme emotional distress by
making false allegations about plaintiff having his cellphone during testing, plaintiff 2 then
searched his pockets three times, plaintiff emptied his pockets to prove he did not in fact have
anything in his pockets.

January 23 2020 Shasta Howell called defendant 2, as a third party to verify why plaintiff was so
upset when walking out of the clinic, their response was "plaintiff maybe didn't have a phone
that they could find however their claim is that she and another nurse heard a phone ringing and
assume it was Plaintiffs.
        Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 3 of 6




Approximately January 23 2020, Shasta Howell called defendant 1, to make her aware of what
Shasta Howell witnessed with the treatment of plaintiff by defendant 2.

January 23 2020 plaintiff received notice from defendant 1, that defendant 1 has chosen to
terminate his employment at grande cheese.

Approximately March 2020, Shasta Howell contacted defendant 1, on behalf of plaintiff to
discuss the violations that had occurred to plaintiff. Defendant 1 decided to do an investigation.

May 17 2020, Shasta Howell contacted defendant 1, on behalf of plaintiff via phone call and text
for the finding of defendant 1 investigation. Defendant 1 stated that defendant 2 searched
plaintiff 3 times and then plaintiff stated "I'm sorry I wasted your time and cheated"

July 102020, plaintiff served defendants with an intention to sue or to resolve out of court
plaintiff demanded his job back.


Argument

This is a case of a young man trying to get a job and build a successful life. Approximately
01/17/20 signed and accepted a pre-employment contract which made the contract legal and
binding by law. Plaintiff was performing pre-screening employment on 01/23/20. The first thing
plaintiff did while at pre screening for employment at defendant 2's office in Juda Wi was fill out
a health questionnaire, plaintiff stated that he had high anxiety and had it all his life, the plaintiff
performed and passed other obligations for employment for defendant 1. Due to plaintiff high
anxiety, the plaintiff may have acted nervous. Defendant 2 while acting under the color of the
law, willingly neglected their duty as medical professionals performing a pre screening physical,
defendant 2, proceeded to willingly harass plaintiff by badgering him and searching his property
three times, these acts were a violation to plaintiff forth and fifth amendment rights. Defendant 2
stated that plaintiff then said "I'm sorry I wasted your time or cheated" and then plaintiff left the
building in extreme emotional distress. The fourth amendment violation was the way defendant
2 searched his property, the fifth amendment violation was the manner defendant 2 used
intimidation for a confession out of the plaintiff, any admission of evidence obtained during a
fourth and fifth amendment violation is inadmissible in court. Defendant 2 discriminated against
the plaintiff. These mentioned acts were a violation to "The Americans with Disabilities act of
1990" After plaintiff left defendant 2, premises, a third party witness, Shasta Howell called
 defendant 2 to ask why these events occurred and why plaintiff left building in emotional
 distress, defendant 2 stated, that while plaintiff was in bathroom performing drug test they heard
 a phone going off. This is a different statement then the statement defendant 1 claimed
 defendant 2 said on 05/17/20 these statements are defamation of character. After the third party
 witness Shasta Howell got off the phone with defendant 2, she then contacted defendant 1 on
 behalf of the plaintiff, to inform them of what she had witnessed. Defendant 1 then failed to
 intervene to protect civil right violations to the plaintiff and this caused a conspiracy against
 plaintiff. Approximately 01/23/20 defendant 1 wrongfully terminated plaintiff's employment of
        Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 4 of 6




Grande Cheese. Defendant 1 willingly Breached the Contract for plaintiff's employment knowing
that plaintiff had in fact passed all recommended pre employment screening, defendant 1 and
defendant 2 were only going on speculation and should have had a court determine its findings.
07/2020 plaintiff served them with intent to due if they did not correct the wrongs that were
done. The above mentention actions and failure to act violated plaintiff's eighth amendment
rights and also plaintiffs right to life, liberty and purant of happiness. Defendant 1 and defendant
2 caused repetitive extreme reckless emotional distress of the plaintiff. Defendants caused
plaintiff PTSD, depression and more anxiety.




Tort law protects people from harm which results from the wrongdoing of others.

Pro Se (Without a Lawyer, representing self) pleadings are to be considered without technicality:
pro per litigants pleadings are not to be held to the same high standards of perfection as
lawyers.
HAINES V. KERNER, 92 S.Ct. 594:
JENKINS V. MCKEITHEN. 395 US 411, 421 (1969):
PICKING V. PENNA. RVVY. CO. 151 F.2d 240:
PUCKETT V. COX, 456 F.2d 233

"It is a cardinal rule of contract law. recoanized by the supreme court more than a century ago.
that a party is bound by a contract to which he signifies his assent and cannot be heard to
complain that he did not read contents" (March v. First USA Bank, 2000)

A contract cause of action accrues at the time of the breach. The discovery rule is inapplicable.
CLL Associates v. Arrowhead Pacific. 174 Wis. 2d 604,497 N.W.2d 115 (1993).


A penalty provision in a contract that is invoked if there is a violation of an unreasonable
covenant not to compete must be read with, and is intertwined with, the covenant. As such, it is
an unreasonable covenant itself. Eauity Enterprises. Inc. v. Milosch. 2001 WI Apo 186 247 Wis.
2d 172, 633 N.W.2d 662. 00-2827.

Under 28 U.S Code 4101(1) Defamation.—
The term "defamation" means any action or other proceeding for defamation, libel, slander, or
similar claim alleging that forms of speech are false, have caused damage to reputation or
emotional distress, have presented any person in a false light, or have resulted in criticism.
dishonor, or condemnation of any person.

Under wisconsin law in chapter 103 describes a breach of contract.
A contract or agreement of hiring or employment between any employer and any employee or
prospective employee, in which either party to the contract or agreement undertakes or
         Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 5 of 6



promises not to join, become or remain a member of any labor organization or of any
organization of employers, or in which either party to the contract or agreement undertakes or
promises to withdraw from the employment relation if the party joins, becomes or remains a
member of any labor organization or of any organization of employers.

103.455 Deductions for faulty workmanship, loss, theft or damage. No employer may make
any deduction from the wages due or earned by any employee, who is not an independent
contractor, for defective or faulty workmanship, lost or stolen property or damage to property,,
unless the employee authorizes the employer in writing to make that deduction or unless the
employer and a representative designated by the employee determine that the defective or
faulty workmanship, loss, theft or damage is due to the employee's negligence, carelessness, or
willful and intentional conduct, or unless the employee is found guilty or held liable in a court of
competent jurisdiction by reason of that negligence, carelessness, or willful and intentional
conduct. If any deduction is made or credit taken by any employer that is not in accordance with
this section. the employer shall be liable for twice the amount of the deduction or credit taken in
a civil action brought by the employee. Any agreement entered into between an employer and
employee that is contrary to this section shall be void. In case of a disagreement between the
parties. the department shall be the 3rd determining party. subject to any appeal to the court.
Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection
with any proceeding to recover a deduction under this section.



Relief

Plaintiff demands his employment begin at Grande in Juda Wi, in the maintenance department
with employment starting date of original hire date. Plaintiff demands $150,000.00 in punitive
and compensatory damages for the wrongful termination, negligence, breach of contract,
harassment, deflimationn of her character, discrimination, intintional emtional distress and the
violation's of forth, fifth, eighth amendments and violations of life liberty and pusant of
happiness, all caused by defendant actions or failures to act, accordanaly plaintiff requests
declaration of mentioned acts as illigal and an injunction against further harassment or
proceedings. Plaintiff demands the defendant repay any legal cost that occurs.



Certification and Closing

By signing below, I certify to the best of my knowledge, information, and belief that this
complaint: (1) is not presented for improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a non
frivolous argument for extending, modifying or reversing existing law; (3) the factual contentions
have evidentiary support or, if specifically, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery.
       Case: 3:20-cv-00922-wmc Document #: 1 Filed: 10/02/20 Page 6 of 6




Dated this 30th day of September, 2020



 91444-A__
Shane Allen MaIly
P.O Box 412
Brodhead Wi 53520
608-447-1605
608-373-1994
